DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-16 are pending in the instant application.  

Priority
This application is a National Phase Application of International Application Serial No. PCT/JP2017/001729, filed January 19, 2017, which claims the benefit of and priority to U.S. Provisional Patent Application No. 62/281,361, filed on January 21, 2016 and U.S. Provisional Patent Application No. 62/338,756, filed on May 19, 2016.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 07/19/2018, and 01/15/2020 have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.


Status of the Claims
Claims 1-16 are under examination on the merits.

Specification
The priority data in the first paragraph of the specification does not match the data disclosed in Applicants’ Application Data Sheet (ADS) filed on 09/19/2018.  Specifically, the priority from “a National Phase Application of International Application Serial No. PCT/JP2017/001729, filed January 19, 2017” is disclosed in ADS, but is not descried in the first paragraph of the specification.  An appropriate amendment of the specification is required.

ammonium carbonate” at paragraph [0081], line 7, page 30.  The chemical name seems to be “an aqueous solution of glucose” because ammonium carbonate is replaced by glucose as a pore forming agent, see paragraph [0081], lines 5-6, page 30.  An appropriate amendment is required.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2012/0122671 A1 (“the `671 publication”) to Polli et al. 

Claim 14 is drawn to a porous metal oxide, which is produced in accordance with the method of claim 1.
Claim 15 is drawn to a porous metal oxide, which has a pore volume of 0.3 cm3/g or larger and an average pore size of 9 nm or larger.
Claim 16 is drawn to a porous metal oxide of claim 15, which has a pore volume of 0.3 cm3/g or larger, an average pore size of 9 nm or larger, and a specific surface area of 180 2/g or larger.

Claim 1 of the `671 publication discloses a high surface area, high pore volume porous alumina, comprising: aluminum oxide, said alumina having a specific surface area of from about 100 to about 500 m2/g and a total pore volume after calcination at 900 °C for 2 hours of greater than or equal to 1.2 cm3/g, wherein less than or equal to 15% of the total pore volume is contributed by pores having a diameter of less than 10 nm.   Therefore, the `671 publication anticipates claims 15 and 16.

In terms of Applicants’ claim 14, it is a product-by-process claim, wherein the porous metal oxide is produced in accordance with the method of claim 1. According to the MPEP2113(I), “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Applicants’ specification discloses the porous metal oxides of Examples 1-4 made based on the process of claim 1 have the specific surface area of 223.5, 264.8, 308.1, and 263.6 m2/g, respectively.  The specific surface area is 180 m2/g or larger; the pore volumes of Examples 1-4 are larger than 0.3 cm3/g; and the pore size is larger than 9 nm.  Therefore, the physical properties of the porous metal oxide of claim 16 also applies to the porous metal oxide of claim 14.  Accordingly, the `671 publication anticipates claim 14.   

Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,175,118 (“the `118 patent”) to Wassermann et al. 

Claim 1 of the `118 patent discloses a highly porous alumina having a surface area of 2/g, and a pore volume of 1.1 to 2.1 ml/g and wherein at least 50% of the pore diameters are less than 100 nm (1 nm=10 Å).   Examples 1-11 of the `118 patent discloses a highly porous alumina having a surface area of about 330 to 420 m2/g, and a pore volume of 1.03 to 2.1 ml/g and majority of the pore diameters distribution are larger than 9 nm (1 nm=10 Å).   The method of making the highly porous alumina of the `118 patent is very similar with the method of making the highly porous alumina of the present Application.  Therefore, the `118 patent anticipates claims 14-16.
According to the MPEP2113(II), once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,175,118 (“the `118 patent”) to Wassermann et al. in view of U.S. Patent No. 3,987,155 (“the `115 patent”) to William Ziegenhain, and/or US2012/0122671 (“the `671 publication”).  

Determination of the scope and content of the prior art (MPEP §2141.01)
EXAMPLE 1 of the `118 patent discloses a process of preparing a highly porous alumina having a surface area of about 350 m2 /g, and a pore volume of 1.3 ml/g, wherein the process comprises the step of hydrolyzed 100 g of aluminum C2 to C24-alcoholates and alkanols in 30% aqueous NH4HCO3 solution at 90 °C, wherein the alkoxide:H2O ratio of 1:1.  After 30 minutes the alcohol was drawn off from the slurry phase and the remaining reaction mixture was extracted twice at 90 °C with 80% butanol. The filtered product was dried preliminarily at 110 °C, and subsequently dried for a short time at 550 °C to an Al2O3 content of 78%. The similar processes are also disclosed in EXAMPLES 2-11 of the `118 patent. In addition, claim 1 of the `118 patent discloses a process of preparing a highly porous alumina having a surface area of about 300 to 420 m2 /g, a bulk density of 0.13 to 0.3 g/ml, and a pore volume of 1.1 to 2.1 ml/g, wherein at least 50% of the pore diameters are less than 1000 Å (100 nm) comprising hydrolyzing an aluminum alcoholate which is an aluminum alkanolate of an alkanol having 1 to 30 carbon atoms at a temperature of 40°C to 90°C in an aqueous solution containing 8 to 30% by weight of a compound which upon drying or activating the alumina formed decomposes to 3 or a mixture of NH3 and CO2, said decomposing compound being ammonium carbonate, ammonium bicarbonate, urea, or ammonium acetate, there being used 0.5 to 3 parts by weight of said compounds per 10 parts of aluminum alcoholate, separating the aluminum oxyhydrate paste formed by the hydrolysis from the alcohol phase, and subsequently drying the alumina.
The `115 patent discloses a process of preparing a low-density, high-porosity, high surface area alumina from an aqueous alumina slurry produced by the water hydrolysis of aluminum alkoxides, see claim 1.  EXAMPLEs I-IX are disclosed.   Specifically, EXAMPLE VII teaches the slurry is prepared using 575 g of alkoxide, 620 g of water, and 975 g of isopropanol were added.
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the method of claim 1 and the method EXAMPLE 1 of the `118 patent is that the prior art does not teach the slurry is prepared using 50 parts by weight or more of the pore forming agent with respect to 100 parts by weight of the metal source.  Instead, the `118 patent teaches the slurry is prepared by hydrolyzing 100 g of aluminum C2 to C24-alcoholates (e.g. aluminum isopropoxide) and alkanols in 30% aqueous NH4HCO3 solution (i.e. pore forming agent) without specifying the amount or volume of the 30% aqueous NH4HCO3 solution used in the process.  
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the method of claim 1 would have been obvious over the method of the `118 patent because the difference (the slurry is prepared using 50 parts by weight or more of the pore forming agent with respect to 100 parts by weight of the metal source) is further taught and/or suggested by the same prior art.  Even though the `118 patent does not discloses the volume or amount of the of the 30% aqueous NH4HCO3 solution used in the process, for one ordinary skilled in the art, the volume or amount of the 30% aqueous NH4HCO3 solution could be used as 200 mL as an example, which corresponds to 60 g of NH4HCO3.   In considering the 2 to C24-alcoholates used in EXAMPLE 1, it represents 60 part of pore forming agent with respect to 100 parts by weight of the metal source of claim 1.   More importantly, the `118 patent teaches that especially good results are produced if there are used as the compound splitting out NH3 and/or CO2 ammonium bicarbonate, NH4 HCO3, although similar good results are also obtained with ammonium carbonate, urea, hexamethylenetetramine or ammonium acetate.  The use of alkali bicarbonates, e.g., sodium bicarbonate or potassium carbonate is suitable only in those cases where it is not disturbing to the intended use to have alkali ions built into the product.  In an especially preferred form of the process of the invention the hydrolysis is begun in a solution which is highly concentrated in regard to the content of compound splitting out NH3 and/or CO2, wherein this solution in the second step is subsequently diluted with water to the desired concentration of 8 to 30 weight % and the hydrolysis is continued. In this two-step process likewise there are obtained very much better products than in the one step process. In the two step process the concentration of the compound forming NH3 and/or CO2 in water can be from above 20%, e.g., 30% up to saturation point.  See Col. 2, Ln. 39 to Col. 3, Ln. 5.   One ordinary skilled in the art would be motivated to modify the ratio of the pore forming agent with respect to the weight of the metal source of claim 1 so as to achieve the concentration of the compound forming NH3 and/or CO2 in water can be from above 20%, e.g., 30% up to saturation point in order to achieve the especially good results for producing a porous metal oxide.   Therefore, the `118 patent would have rendered claim 1 obvious.

In terms of claims 2-3, the `118 patent teaches the organometallic compound is aluminum C2 to C24-alcoholates, an aluminum metal alkoxide.

In terms of claim 4, the `118 patent teaches the pore forming agent is NH4HCO3, which is ammonium salts and bicarbonate salts.

In terms of claim 5, the `155 patent teaches the slurry is prepared using 575 g of alkoxide, 620 g of water, and 975 g of isopropanol were added (i.e. 36 part by weight of the 

In terms of claim 6, EXAMPLE 1 of the `118 patent discloses a process of preparing a highly porous alumina having a surface area of about 350 m2 /g, and a pore volume of 1.3 ml/g, wherein the process comprises the step of hydrolyzed 100 g of aluminum C2 to C24-alcoholates and alkanols in 30% aqueous NH4HCO3 solution at 90 °C, wherein the alkoxide: H2O ratio of 1:1.  EXAMPLE VII of the `155 patent teaches the slurry is prepared having 36 part by weight of the metal source with respect to 100 parts by weight of the aqueous solvent.  Optimization of operation condition is not considered inventive steps, rather routine practice at grasp of one ordinary skilled in the art in view of the prior art teaching.  Even if the prior art does not teach these exact amounts, the prior art teaches the general conditions of the claim. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).

In terms of claim 7, EXAMPLE 1 of the `118 patent discloses the sintering temperature is 550 °C, which reads on presently claimed sintering temperature in a range of 500°C to 700°C.

In terms of claim 8, the `118 patent teaches the process is a two-step process with much better products than the one-step process, see Col. 2, Ln. 62 to Col. 3, Ln. 5.

In terms of claim 9, the `118 patent teaches at least 50% of the pore diameters are less than 1000 Å (100 nm).
3/g, which reads on the porous metal oxide having a pore volume of 0.3 cm3/g or larger.

In terms of claim 11, EXAMPLE 1 of the `118 patent teaches the porous metal oxide having a specific surface area of 350 m2/g, which reads on the porous metal oxide having a specific surface area of 180 m2/g or larger.

In terms of claim 12, EXAMPLE 1 of the `118 patent teaches the porous metal oxide is porous alumina.

In terms of claim 13, the porous metal oxide is porous zirconia, the `671 publication teaches the alumina or sulfur tolerant alumina is mixed with other oxide supports like ceria-zirconia, rare-earth oxide-zirconia mixtures etc., see paragraph [0110].

In terms of claims 14-16, claim 1 of the `118 patent discloses a highly porous alumina having a surface area of about 300 to 420 m2/g, and a pore volume of 1.1 to 2.1 ml/g and wherein at least 50% of the pore diameters are less than 100 nm (1 nm=10 Å).   Examples 1-11 of the `118 patent discloses a highly porous alumina having a surface area of about 330 to 420 m2/g, and a pore volume of 1.03 to 2.1 ml/g and majority of the pore diameters distribution are larger than 9 nm (1 nm=10 Å).   The method of making the highly porous alumina of the `118 patent is very similar with the method of making the highly porous alumina of the present Application.



Conclusions
Claims 1-16 are rejected.
The specification is objected to.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731